CLEVENGER, Circuit Judge.

ORDER

Steven Maynard moves for an extension of time to file his brief. We consider whether the court’s September 3, 2003 dismissal order should be vacated.
Maynard’s appeal was dismissed for failure to pay the filing fee. Maynard has now paid the filing fee.
Accordingly,
IT IS ORDERED THAT:
(1) The September 3, 2003 order dismissing Maynard’s appeal is vacated and the appeal is reinstated.
(2) Maynard’s motion for an extension is granted. His brief is due within 30 days of the date of the filing of this order.